t c memo united_states tax_court jacob and chana pinson et al petitioners v commissioner of internal revenue respondent docket nos filed date ' cases of the following petitioners are consolidated herewith b mayer and ella zeiler docket no joseph and sara deitsch docket no joshua and rachel sandman docket no deitsch plastic company inc docket no mordecai and bonnie deitsch docket no david and sara deitsch docket no b mayer and ella zeiler docket no mordecai and bonnie deitsch docket no deitsch plastic company inc docket no joshua and rachel sandman docket no david and sara deitsch docket no jacob and chana pinson docket no joseph and sara deitsch docket no this opinion supplements our previously filed memorandum opinion in pinson v commissioner tcmemo_2000_208 - - robert j percy bruce i judelson richard a levine ’ mortimer m caplin richard e timbie and christopher s rizek for petitioners stephen c best and bradford a johnson for respondent supplemental memorandum opinion nims judge on date the court filed its opinion in this case tcmemo_2000_208 in which we disallowed petitioners’ claimed foreign tax_credits we further held that petitioners could not reserve the right as part of a rule computation to elect to take deductions for foreign taxes in lieu of the disallowed foreign tax_credits this issue raised for the first time on brief in only the most summary fashion had not previously been addressed through the pleadings or at trial and was therefore deemed untimely subsegquently in august of a motion for reconsideration and separate motions to amend were filed wherein certain of petitioners moved for reconsideration of that portion richard a levine has entered an appearance as counsel for petitioners at docket nos and mortimer m caplin richard e timbie and christopher s rizek have each entered an appearance as counsel for petitioners at docket nos and of the court’s opinion relating to the deductions and for leave to amend their respective petitions in order to place the deduction issue properly before the court petitioners at docket nos and seek to amend their petitions by adding the following paragraph petitioners are entitled to claim a deduction for the foreign_income_taxes they paid to the state of israel in dollar_figure and dollar_figure pursuant to sec_1_901-1 in the event any of the paid taxes are not allowed as a credit under sections similarly petitioners at docket nos and seek to amend their respective petitions by adding the following paragraph petitioners are entitled to claim a deduction for the foreign_income_taxes they paid to the state of israel in dollar_figure pursuant to sec_1_901-1 in the event any of the paid taxes are not allowed as a credit under sections on date respondent filed notices of objection to petitioners’ motions petitioners then responded thereto with filings on date upon receipt of these submissions the court directed by an order dated date that the parties file memoranda of law addressing certain procedural issues raised by the motions in the ensuing interval on date respondent filed a motion for reconsideration asking the court to clarify its analysis of petitioners’ reporting on their forms q4e- foreign_tax_credit of payments received from flocktex industries ltd fil petitioners were then by order given an opportunity to submit any objections to this motion the memoranda relating to petitioners’ motions and petitioners’ response to respondent’s motion were thereafter received and filed in november of this supplemental opinion addresses these various motions unless otherwise indicated all section references are to sections of the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure the term petitioners is used herein to refer to those petitioners asking for relief by means of the subject motions and related filings i petitioners’ motions to amend and for reconsideration we begin with petitioners’ motions to amend and for reconsideration rule a provides in effect that after the pleadings are closed a party may amend a pleading only by leave of court or by written consent of the adverse_party and leave shall be given freely when justice so requires like rule a of the federal rules of civil procedure from which it is derived rule a reflects a liberal attitude toward amendment - - of pleadings 60_tc_1089 explanatory note accompanying promulgation of rule the u s supreme court has interpreted the freely given language of the civil rule as follows tf the underlying facts or circumstances relied upon by a plaintiff may be a proper subject of relief he ought to be afforded an opportunity to test his claim on the merits in the absence of any apparent or declared reason--such as undue delay bad faith or dilatory motive on the part of the movant repeated failure to cure deficiencies by amendments previously allowed undue prejudice to the opposing party by virtue of allowance of the amendment futility of amendment etc --the leave sought should as the rules reguire be freely given 371_us_178 we conclude that the foregoing standard renders leave to amend appropriate in the circumstances of the instant case although the summary fashion in which the deduction issue was initially presented by petitioners gave us insufficient information to decide that the prejudice to respondent would not outweigh that to petitioners the parties through their various motions responses and memoranda of law have now had the opportunity to fully explain their positions while we continue to look with disfavor upon petitioners’ initial failure to appropriately plead the deduction issue we are at this point satisfied that the potentially prejudicial factual and procedural concerns cited in our original opinion do not justify barring petitioners from properly raising this issue through amendment when performed in light of the postopinion submissions a - - weighing of the relative potential for prejudice to petitioners and to respondent convinces us that justice will be better served by allowing leave to amend first before addressing more substantive matters we make a practical observation petitioners allege that the estimated cost to each of the four moving parties if deductions for the dollar_figure paid apiece in israeli income taxes are denied will be more than dollar_figure million in additional u s tax interest and penalties the dollar_figure figure derives from adding the dollar_figure dollar_figure and dollar_figure in taxes paid_by each moving party in and respectively the economic impact of our decision thus will not be insignificant we now turn to the substance underlying the relief claimed and its relationship to the record developed in this case as explained in our earlier opinion payment of taxes to a foreign government may give rise to either a deduction or a credit see sec_164 sec_901 sec_164 provides that a deduction is allowed for foreign_income_taxes in lieu of this deduction sec_901 and b permits a taxpayer to elect a credit for foreign_income_taxes subject_to limited exceptions not relevant here the deduction and credit provisions operate on a mutually exclusive basis with respect to a particular tax_year see sec_275 a a taxpayer is precluded from deducting foreign taxes for a given year if he or she chooses to take to any extent the benefits of sec_901 id nonetheless under sec_901 and sec_1_901-1 income_tax regs an election to claim either the deduction or the credit may be made or changed at any time before the expiration of the special year period of limitations prescribed in sec_6511 a both parties in the present case apparently agree that an election may be changed if such a claim is properly raised prior to or in the course of litigation but they differ as to whether that was done here neither sec_164 nor regulations promulgated thereunder explicitly define the term foreign_income_taxes case law however does offer some guidance in general u s legal principles apply in determining the character of an alleged foreign tax under sec_164 see 60_tc_29 with respect to sec_901 regulations set forth in detail the requirements for a tax to qualify as a foreign_income_tax within the meaning of that section see sec_1_901-2 income_tax regs among other things a foreign levy is an income_tax if and only if-- 1i it is a tax and ii the predominant character of that tax is that of an income_tax in the u s sense sec_1_901-2 income_tax regs hence for either a deduction or a credit the remittance must be in the --- - nature of a compulsory income_tax under u s law the same factual predicate thus applies under both provisions respondent’s notices of deficiency disallowing the credits included statements similar to that in docket no it is further determined that since you have not established that the foreign taxes were paid and or incurred the credits are not allowed in their entirety subsequently the parties stipulated that david deitsch joseph deitsch jacob pinson and rachel sandman made the following income_tax payments to the state of israel during the taxable years and and then listed the corresponding dollar amounts under the heading tsraeli income_tax paid petitioners apparently and we believe reasonably viewed these stipulations as settling the guestion of whether the payments were properly characterized as foreign_income_taxes within the meaning of sec_164 and sec_901 at the trial which followed submission of the above stipulations neither party presented evidence relating to the nature of the taxes paid the availability of the sec_901 credit was litigated on the basis of whether the payments petitioners received from their israeli corporation were u s or foreign_source_income considerations of income source can reduce or eliminate the amount that may be taken as a credit under sec_901 see sec_904 but have no bearing on the sec_164 deduction nonetheless on brief respondent --- - later contended as an alternative argument that petitioners had failed to show that the israeli tax_payments satisfied the creditability requirements of sec_901 and the regulations thereunder we did not reach this argument in our previous opinion as it was mooted by our decision relating to the source of petitioners’ income here then is the situation with which we are now faced a plain reading of the parties’ stipulations would seem to indicate that respondent did not reserve the right to question the nature of the remittances to israel when he stipulated that they were israeli income_tax paid such in turn appears to have lulled petitioners into assuming that respondent had conceded the payments to be foreign_income_taxes as required for either a credit or the alternative deduction consequently petitioners further assumed the factual predicate having been established that the deductions fell within the standard for items which may be taken into account under rule under rule the parties submit computations pursuant to the court’s determination of the issues rule a thus the rule constitutes the mechanism whereby the court is enabled to enter a decision for the dollar amounts of deficiencies and or overpayments resulting from the court’s substantive disposition 79_tc_933 a rule proceeding is an appropriate vehicle for dealing with ‘purely -- - mathematically generated computational items’ 99_tc_121 quoting 91_tc_265 affd 875_f2d_377 2d cir affd 16_f3d_75 5th cir it may not however be used to raise new issues rule c which generally has been construed in this context to mean matters which would require consideration of evidence not already contained in the record see harris v commissioner supra pincite cloes v commissioner supra pincite estate of street v commissioner tcmemo_1994_568 hence while petitioners’ entitlement to sec_164 deductions was in one sense an unpled new_matter the underlying factual predicate as petitioners interpreted respondent’s stipulations was not a new issue under the standard enunciated for rule in this connection we note that respondent had the opportunity to present evidence at trial regarding the characterization of the taxes beyond the stipulations and chose not to do so moreover even now in extensive postopinion submissions respondent has not alluded to any evidence which might have been adduced to show the taxes were other than income taxes or to any further requirements for the deductions thus while we acknowledge that respondent’s litigation strategy may perhaps have been affected by petitioners’ failure expressly to raise the deduction issue prior to trial we believe that the circumstances of this case reveal an even greater potential for prejudice to petitioners to recapitulate we focus particularly on the similarity of the underlying substantive requirements for a credit versus a deduction respondent’s apparently unreserved stipulations and opportunity to adduce evidence to the contrary and petitioners’ reliance on the standard set forth in case law for rule consideration in this context concerns of justice counsel us not summarily to refuse petitioners the opportunity under rule a to plead this issue and thereby to render it at least a possible subject of a rule computation we thus will grant petitioners’ motions to amend furthermore now that such amendment brings this issue properly before the court we shall reconsider that portion of our prior opinion which declined on the grounds that the matter had been raised solely on brief to permit petitioners to reserve the right to deduct foreign taxes as part of a rule computation we therefore will grant petitioners’ motion for reconsideration to the limited extent of the supplemental findings_of_fact and conclusions below in our memorandum opinion we found the following commencing in fil also began making payments by wire transfer directly to accounts in the name of flocktex shareholders for the years at issue the recipients and amounts of these payments are set forth below david deitsch dollar_figure dollar_figure -0- dollar_figure mordecai -0- -0- -0- -0- deitsch joseph deitsch big_number big_number -0- big_number rachel sandman big_number big_number -0- big_number b mayer zeiler -q- --o- -q- -0- jacob pinson big_number big_number -0- big_number through withholding income taxes were paid_by the recipients to the state of israel on the amounts shown above letters issued by israeli authorities certifying receipt of the income taxes specify that the sums were due in respect of commission fees from fil additionally as noted above the parties stipulated without any reservations the respective amounts of israeli income_tax paid_by the movants these stipulations which we now incorporate as explicit findings_of_fact read petitioner david deitsch made the following income_tax payments to the state of israel during the taxable years and year flocktex payment israeli income_tax paid dollar_figure dollar_figure big_number big_number big_number big_number big_number big_number petitioner joseph deitsch made the following income_tax payments to the state of israel during the taxable years and year flocktex payment israeli income_tax paid dollar_figure dollar_figure big_number big_number big_number big_number big_number big_number petitioner jacob pinson made the following income_tax payments to the state of israel during the taxable years and year flocktex payment israeli income_tax paid dollar_figure dollar_figure big_number big_number big_number big_number big_number big_number petitioner rachel sandman made the following income_tax payments to the state of israel during the taxable years and year flocktex payment israeli income_tax paid dollar_figure dollar_figure big_number big_number big_number big_number big_number big_number based on the foregoing stipulations we hold that petitioners’ respective payments of israeli income taxes are deemed to satisfy the creditability requirements of sec_901 and the regulations thereunder and to constitute foreign_income_taxes within the meaning of sec_164 consequently a deduction for these remittances may be included in the parties’ rule_155_computations il respondent’s motion for reconsideration having disposed of petitioners’ motions we next turn our attention to respondent’s motion for reconsideration in our memorandum opinion we considered the characterization and corresponding tax treatment of two types of payments received by petitioners from fil payments made directly to certain of petitioners termed special commissions and payments made to a partnership and reported by certain of petitioners as their distributive shares of partnership income we refused to accept petitioners’ argument that these amounts were in substance dividends and should be treated as such for tax purposes in so doing we highlighted a number of representations contained in the record which convinced us that both types of payments must be treated as compensation included amongst those representations was petitioners’ designation of the payments on their forms as general_limitation_income we further cited the general_rule that compensation would be identified for purposes of this form as general_limitation_income while dividends would typically be placed in the passive_income category against this background respondent states on motion that petitioners’ form_1116 reporting is consistent with our holding that the payments are properly characterized as consulting or compensation income however respondent asks us to clarify that petitioners’ classifying of the payments from fil as general -- - limitation income is not in and of itself inconsistent with the payments’ being in the nature of dividends suggesting that such clarification would prevent any misunderstanding of the relevant authorities by the general_public respondent points out that fil appears to be a controlled_foreign_corporation cfc as defined in sec_957 and therefore would be subject_to the look-thru rules of sec_904 pursuant to that section dividends received by u s shareholders of a cfc would typically be characterized pro_rata in accordance with the nature of the various types if more than one of the underlying income of the cfc see sec_904 d see also sec_1_904-5 income_tax regs hence dividends from a cfc may in many cases properly be categorized as general_limitation_income rather than as passive_income petitioners join in respondent’s motion and further urge the court to reconsider and hold that petitioners are not precluded from arguing substance over form with respect to the special commissions and that petitioners have met their burden of showing the payments to be dividends in substance petitioners do not dispute for purposes of this motion that the payments made to the partnership were taxable as compensation_for services petitioners argue that in light of the now-conceded consistency of their form_1116 reporting with their foreign source dividends assertion the fact that the return preparer -- - reported the payments on the wrong line of the returns and in some cases misdescribed them on schedules attached to returns should not estop petitioners from prevailing on this point although fil’s status as a cfc was not previously raised or relied upon by either party we believe that the clarification advocated by respondent 1s warranted to prevent any confusion we shall grant respondent’s motion and supplement our memorandum opinion to the extent of the above explanation regarding the treatment of dividends received from a cfc however we decline petitioners’ invitation to alter our original holding that the special commission payments must be treated as u s source compensation income contrary to petitioners’ averments we are satisfied that regardless of the interpretation to be placed on petitioners’ form_1116 reporting the standards governing substance over form arguments continue to support the result reached in our previous opinion at best we are still faced with a record fraught by ambiguity and inconsistencies moreover not a single document contained therein makes any affirmative or explicit representation that the payments were in the nature of dividends to the contrary and we summarize only briefly here petitioners’ form sec_1040 u s individual income_tax returns and schedules b interest and dividend income do not show the special commissions as dividends fil’s financial records designate the payments as selling_expenses letters from the israeli administration state that flocktex did not pay dividends to shareholders but instead paid a special commission we further observe that petitioners raised in their post-- trial briefing the alternative contention that even if the payments from fil were considered compensation they were nonetheless foreign_source_income since identifying the amounts as general_limitation_income would appear to be equally consistent with this scenario we find the forms reveal little about the transactions at issue a form_1116 categorization potentially supportive of multiple characterizations does not outweigh the balance of the record hence whatever can be inferred from petitioners’ forms we simply see no honest and consistent respect for the alleged substance in either reporting or other representations and actions that would justify a result different from that reached in our memorandum opinion to reflect the foregoing appropriate orders will be issued granting petitioners’ motions to amend petitioners’ motion for reconsideration and respondent’s motion for reconsideration
